802 F.2d 111
Clifford W. CARRIER, Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Appellee.
No. 83-6039.
United States Court of Appeals,Fourth Circuit.
Oct. 3, 1986.

On Remand from the Supreme Court of the United States.  (No. 84-1554).
Before WINTER, Chief Judge, and RUSSELL, WIDENER, HALL, PHILLIPS, MURNAGHAN, SPROUSE, ERVIN, CHAPMAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
The Supreme Court has reversed the en banc judgment of this court, as set forth in Carrier v. Hutto, 754 F.2d 520 (4th Cir.1985), and remanded the cause to this court for further proceedings in conformity with its opinion therein.    Murray v. Carrier, --- U.S. ---, 106 S. Ct. 2639, 91 L. Ed. 2d 397 (1986).  Accordingly, we remand this case to the district court for examination of the victim's statements in order to determine whether there may be merit to Carrier's habeas corpus petition.


2
REMANDED.